EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on 2/4/21.

The application has been amended as follows: 
In the claims:
Please amend claim 1 to change the word “bust” in line 6 to “bus” and claim 20 to change the word “bust” in line 8 to “bus”.


Response to Amendment
	The Request for Continued Examination filed on 11/20/20 along with the changes to the claims above, overcomes all previously set forth rejections. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed.
Regarding claims 1 and 20, Bertucci et al discloses a system mounted in a vehicle comprising:


a battery control module “18” that is arranged side by side with the battery pack including battery stacks, the battery control module comprising:
a bus bar “50b” by which the battery pack and an electrical load are electrically connected to each other;
a primary contactor “32” (switch) by which an electrical connection between the bus bar and the electrical load is switched on and off selectively;
a controller “28” (control unit) including circuitry to determine the current provided by the battery pack which inherently comprises a current sensor by which a current of the bus bar is detected, wherein an electric signal of the current sensor is inputted into the controller, and wherein a connection switching of the primary contactor (switch) is controlled; and
conductive traces “50a” (connection terminal) by which the current sensor and the controller are electrically connected to each other,
wherein a connection portion between the connection terminal and the current sensor is more closely disposed at a side of the control unit than a connection portion between the bus bar and the switch.
Wand discloses a bussed electrical center “34” (control module) comprising a shielding part “46”; a current sensor “42” configured to detect current passing through a bus bar “50” by converting, to an electrical signal, a magnetic field generated by the current passing through the bus bar, and a contactor “38” (switch) is configured 
However, none of the prior art references expressly teach a holding part holding the first and second bus bars at different positions thereof in the height direction; a control unit arranged outside the case at a position opposite the switch in the height direction; wherein, in the height direction, a position of the switch is defined as a high side and a position of the current control unit is defined as a low side, and the second bus bar held at the holding part is lower than the first bus bar is, in the height direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729